Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9  and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 9:
              The term “the modulated ultrasonic signal”, line 2, lacks antecedent basis.   Claim 9 should depend upon claim 3.
              In claim 19: 
              The claim recites “the electronic chip includes a modulator, a filter, a dynamic compressor, and an amplifier”, lines 2-3, but it is unclear how  the modulator, the filter, the dynamic compressor, and the amplifier  included in the chip are structurally interconnected and/or relatively operated. in order to constitute an operable electronic chip.          
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusconi Clerici Beltrami et al. (US20190052954 hereafter as Rusconi) .
              Regarding claim 1, Rusconi, according to Fig. 1, discloses a eyewear (1) for outputting audio information to the ear (22) of the wearer (user) of the eyewear (1), the eyewear (1) comprising: 
              an eyewear temple (see section including elements 3, 4 in Fig. 1) defining an ear section (23) configured to be worn spaced apart from an ear opening (22) of the wearer (user); 
              an ultrasonic loudspeaker (see speakers 5-7 from which sound waves emitted are focused on the ear opening 22 of the user, paragraph 0035, as ultrasonic loudspeaker) held in the ear section (4) of the eyewear temple (see Fig. 1); 
              a parametric audio unit (see controller  25 to generate  sound waves to speakers 5-7 which are then focused on the ear opening 22 of the user, paragraph 0035, as a parametric audio unit) electrically connected to the ultrasonic loudspeaker (5-7); 
               wherein the eyewear temple (3, 4) is configured so that when the eyewear temple (3, 4) is placed as intended at the wearer's ear (see Fig. 1), then the ear section (23) is spaced apart from the ear opening (22) and disposed so that the sound waves generated by the ultrasonic loudspeaker (see sound waves emitted by speakers 5-7, paragraph 0035) are transmitted over the ear's surroundings to the ear opening (22); and 
              wherein the parametric audio unit (25) is configured to generate via the ultrasonic loudspeaker (see speakers 5-7 and details in Fig. 4), an audible sound beam (beam forming of the audio signals, paragraph 0035) directed in a sound propagation direction toward the wearer's ear opening (see sound waves emitted from speakers 5-7 are focused on the ear opening 22 of the user  and cannot be perceived by other persons present in the immediate vicinity, paragraph 0035; and as the sound waves from speakers 5-7 are focused on the ear opening 22 and cannot be perceived by other persons present in the immediate vicinity,  the sound waves are directed in a sound propagation direction toward the wearer's ear opening).
             Regarding claim 13, see the ultrasonic loudspeaker 2 shown in Fig. 2 which is a type of piezoelectric, MEMS sound transducer for generating ultrasound (see paragraph 0017).   
             Regarding claim 19,  see US20140270316  which is incorporated herein by reference,  for limitations of  the parametric audio unit (28) includes an electronic chip in the form of an ASIC (see receiver 28,paragraph 0034, including circuit 701 shown in Fig. 7  (with more details shown in Fig. 8 and 9)  which can be a  DSP chip or system on chip, paragraph  0069, and this DSP chip or system on chip is interpreted as an electronic chip in the form of an ASIC), wherein the electronic chip (see circuit 701) includes a modulator (see pulse width modulation, paragraph 0034), a filter (see filter within the noise cancellation circuit or DSP, Fig. 7 and , paragraphs 0076, 0078 and 0079 for limitation of the filter), a dynamic compressor (see codec, paragraph 0034 as a dynamic compressor), and an amplifier (see an amplifier disclosed in paragraph 0034) all of which are provided in the chip included in the receiver 28). 
             Regarding claim 20,  see Fig. 1 of Rusconi  et al. which discloses a parametric audio unit (5-7, 11-13 and 25) for eyewear  (1) configured for being worn in the vicinity of the wearer's ear opening (22), the parametric audio unit (5-7, 11-13 and 25) being configured for outputting audio information (audio signals/information, paragraph 0035) to the wearer (user) of the eyewear (1), the parametric audio unit (5-7, 11-13 and 25) comprising: 
             a modulator (see control unit 25 to perform the beam forming of the audio signals, paragraph 0035, as the modulator); and 
             an ultrasonic loudspeaker (see speaker 5, 6 or 7 as ultrasonic loudspeaker) connected to the modulator (control unit 25); 
             wherein the modulator (25) and the ultrasonic loudspeaker (5-7) are configured and disposed to generate an audible sound beam (beam forming of the audio signals, paragraph 0035) directed in a sound propagation direction toward the wearer's ear opening (see sound waves from speakers 5-7 are focused on the ear opening 22 of the user  and cannot be perceived by other persons present in the immediate vicinity, paragraph 0035; and as the sound waves from speakers 5-7 are focused on the ear opening 22 and cannot be perceived by other persons present in the immediate vicinity,  the sound waves are directed in a sound propagation direction toward the wearer's ear opening).
6.	Claim(s) 1, 9, 10, 13, 14, 17, 18 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US 8,750,541 cited by Applicant)
             Regarding claim 1, Dong et al., according to Figs. 5 and 6, discloses an eyewear for outputting audio information to the ear (132) of the wearer of the eyewear (see Fig. 6), the eyewear (see Fig. 1) comprising: 
            an eyewear temple (see arm 106 as an eyewear temple) defining an ear section (see section with transducer array 116) configured to be worn spaced apart from an ear opening of the wearer (see Fig. 6); 
            an ultrasonic loudspeaker (see  transducer array 116 to radiate ultrasonic waves, column 7, lines 5-21,  as an ultrasonic loudspeaker) to held in the ear section of the eyewear temple (see Fig. 6 which shows transducer 116 held in the ear section of the eyewear temple 106); 
            a parametric audio unit (see system 114 in Fig. 5 or processor 152 in Fig. 7 as a parametric audio unit, also see column 2, lines 36 to column 3, line 4, for the explanation of producing ultrasonic waves or sound signal to the user’ ear by a parametric transducer) electrically connected to the ultrasonic loudspeaker (transducer 116 in Fig. 6 or speaker 148 in Fig. 7); 
            wherein the eyewear temple (arm 106) is configured so that when the eyewear temple (106) is placed as intended at the wearer's ear (see Fig. 6) , then the ear section is spaced apart from the ear opening and disposed so that the sound waves generated by the ultrasonic loudspeaker are transmitted over the ear's surroundings to the ear opening (see Fig. 6 which shows the ear section (section with transducer array 116) is spaced apart from the ear opening (opening of ear 132) and disposed so that the sound waves (130) generated by the ultrasonic loudspeaker (118, 120, 122) are transmitted over the ear's surroundings to the ear opening, see Fig. 6, column 7, lines 22-33); and 
           wherein the parametric audio unit (see system 114 in Fig. 5 or processor 152 in Fig. 7) is configured to generate via the ultrasonic loudspeaker (transducer 116 in Fig. 6 or speaker 148 in in Fig. 7), an audible sound beam (beam 130) directed in a sound propagation direction toward the wearer's ear opening (see Fig. 6 and also see column 2, lines 36 to column 3, line 4 ).
            Regarding claim 9,  see the computing system 114 and transducer 116 in Fig. 5 and details of the computing system in Fig. 8 as the parametric audio unit which includes an amplifier (driver amplifier) for amplifying the modulated ultrasonic signal (see column 9, lines 19-35 which disclose the use of  the driver  amplifier for amplifying the modulated ultrasonic signal).
            Regarding claim 10, see the computing system 114 and transducer 116 in Fig. 5 and details of the computing system in Fig. 8 as the parametric audio unit which is configured to generate the sound beam (see sound bean 130 in Fig. 6) by the ultrasonic loudspeaker (transducers 118, 120, 122) to include a primary wave and a secondary wave following the primary wave in the sound propagation direction (see ultrasonic wave without delay applied thereto as primary wave and ultrasonic wave with delay applied thereto as secondary wave following the primary wave by the delay when the delay is  applied to one or more of the ultrasonic waves 124-128 shown in Fig. 6 so that waves interact with one another to produce sound waves directed in a desired direction, column 7, lines 49-58), which is demodulated due to air absorption (see column 7, lines 34-36 which discloses the ultrasonic waves 124-128 are demodulated by the non-linear characteristics of air, through which the waves travel).
             Regarding claim 13, see column 6, line 65 to column 7, line 5,  which disclose the ultrasonic loudspeaker (118, 120, 122) which is a piezoelectric, MEMS sound transducer for generating ultrasound.
             Regarding claim 14,  see Fig. 6 which shows the ultrasonic loudspeaker (transducer 116) configured to define a sound beam axis, along which the sound beam ( 130) is emittable in the sound propagation direction (direction of the sound from transducer 116 to the ear 132), and the ultrasonic loudspeaker (transducer 116) is arranged at the eyewear temple (106) in such a way that the sound beam (130) of the ultrasonic loudspeaker (transducer 116) propagating along the sound beam axis (axis of sound beam 130) is directed toward the ear opening (opening of the ear  132 as shown in Fig. 6) when the eyewear temple (106) is placed as intended at the wearer's ear (see Fig. 6 which shows the eyewear temple (106) is placed as intended at the wearer's ear 132).
              Regarding claim 17, see Fig. 6 which shows the sound-generating element (118, 120, 122) of the ultrasonic loudspeaker (transducer 116) arranged at an outer side of the eyewear temple (106) in an outer-side recess (see portion where transducers 118, 120, 122 positioned as shown in Fig. 6 is interpreted as an outer-side recess of the temple 106)
             Regarding claim 18, see Fig. 6 which shows the sound-generating element of the ultrasonic loudspeaker (transducer 116) arranged at an outer side of the eyewear temple (106) in a planar manner with respect to the outer side (see the arrangement of the transducer 116 shown in Fig. 6 which is  positioned at an outer side of the eyewear temple (106) in a planar manner with respect to the outer side).
             Regarding claim 20, see Figs. 5-8 of Dong et al. which disclose a parametric audio unit (see unit 114 and 116 in Fig. 5 or unit 152 and 148 in Fig. 7) for eyewear (see eyewear in Fig. 5) configured for being worn in the vicinity of the wearer's ear opening (see eyewear being worn in the vicinity of the wearer's ear opening as shown in Fig. 6), the parametric audio unit (see unit 114 and 116 in Fig. 5 or unit 152 and 148 in Fig. 7) being configured for outputting audio information (sound wave or audio signal) to the wearer of the eyewear (column 2, lines 36 to column 3, line 4), the parametric audio unit (see unit 114 and 116 in Fig. 5 or unit 152 and 148 in Fig. 7 and details in Fig. 8) comprising: 
              a modulator (see the computing system including a modulator disclosed in column 9, lines 19-29 which is used to modulate ultrasonic signal with at least one audio signal); and 
             an ultrasonic loudspeaker (see transducer 116 in Fig. 5 or speaker 148 in Fig. 7 to output ultrasonic waves or audio signal) connected to the modulator (see system 114 in Fig. 5 or 152 in Fig. 7 with details in Fig. 8 having modulator (column 9, lines 19-29) connected to the transducer 114 in Fig. 5 or speaker 148 in Fig. 7 or speaker 172 in Fig. 8, to produce ultrasonic waves or audio signal); 
             wherein the modulator (modulator in system 114 as discloses in Fig. 8 as explained above) and the ultrasonic loudspeaker (transducer array 116) are configured and disposed to generate an audible sound beam (130) directed in a sound propagation direction toward the wearer's ear opening (see Fig. 5 which shows an audible sound beam (130) directed in a sound propagation direction toward the wearer's ear opening).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 8,750,541) in view of Kappus et al.  (US 20160057525).
            Regarding claim 15,  Dong et al., according to Figs 5-6 discloses all of limitations recited in the instant claimed invention (see the 102 rejection applied to claim 1 above) except for the use of the ultrasonic loudspeaker including at least one sound-generating element, which is deflectable in the direction of a stroke axis, for generating ultrasound, and wherein the stroke axis of the sound-generating element is arranged in parallel to the sound beam axis of the ultrasonic loudspeaker.
           Kappus et al., according to Figs 10 and 11, teaches the use of ultrasonic loudspeaker (see emitter 60a in Fig. 11 as the ultrasonic loudspeaker)  including at least one sound-generating element (60a), which is deflectable in the direction of a stroke axis (see a frontal plane of emitter 60a which is rotatably positioned at an angle 20 degrees towards the rear of the user's ear/ear canal as the sound generating element which deflectable in the direction of a stroke axis), for generating ultrasound, and wherein the stroke axis of the sound-generating element is arranged in parallel to the sound beam axis of the ultrasonic loudspeaker (see emitter 60a  in Figs. 10 and 11 as  sound-generating element arranged perpendicular to a direction of the sound waves transmitted into the ear (see Fig. 11), and thus the stroke axis of the sound-generating element (emitter 60a) is arranged in parallel to the sound beam axis of the ultrasonic loudspeaker, also see paragraph 0094-0095). 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the eyewear of Dong et al. by replacing the loudspeaker 116 with the deflectable  loudspeaker (rotatable emitter 60a) as taught by Kappus et al. for emitting the ultrasonic wave or sound signal to the ear of the user ultrasonic loudspeaker
             The motivation for this modification is to obtain an alternative eyewear having a ultrasonic loudspeaker capable of adjusted to a desired position/orientation relative to the ear/ear canal of a user or capable of adjusted to direct the ultrasonic wave transmission into the ear or ear canal of a user.
             Regarding claim 16, Dong et al., according to Figs 5-6 discloses all of limitations recited in the instant claimed invention (see the 102 rejection applied to claim 1 above) except for the use of the ultrasonic loudspeaker including at least one sound-generating element, which is deflectable in the direction of a stroke axis, for generating ultrasound and/or in that the stroke axis of the sound- generating element is arranged concentrically to the sound beam axis of the ultrasonic loudspeaker.
             Kappus et al., according to Figs 10 and 11, teaches the use of ultrasonic loudspeaker (see emitter 60a in Fig. 11 as the ultrasonic loudspeaker)  including at least one sound-generating element (60a), which is deflectable in the direction of a stroke axis (see a frontal plane of emitter 60a which is rotatably positioned at an angle 20 degrees towards the rear of the user's ear/ear canal as the sound generating element which deflectable in the direction of a stroke axis), for generating ultrasound, or in that the stroke axis of the sound- generating element (emitter 60a) is arranged concentrically to the sound beam axis of the ultrasonic loudspeaker (see emitter 60a  in Figs. 10 and 11 as  sound-generating element arranged perpendicular to a direction of the sound waves transmitted into the ear (see Fig. 11), and since the emitter is adjustable in one or more directions simultaneously, e.g., horizontally, vertically, pitched, rolled, etc. and/or mounted in any desired position or orientation, paragraph 0094,  or adjustable at some angle, paragraph 0095, the stroke axis of the sound-generating element (emitter 60a)  would be able to adjust or arrange concentrically to the sound beam axis of the ultrasonic loudspeaker, see paragraphs 0094-0095). 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the eyewear of Dong et al. by replacing the loudspeaker 116 with the deflectable  loudspeaker (rotatable emitter 60a) as taught by Kappus et al. for emitting the ultrasonic wave or sound signal to the ear of the user ultrasonic loudspeaker
            The motivation for this modification is to obtain an alternative eyewear having a ultrasonic loudspeaker capable of adjusted to a desired position/orientation relative to the ear/ear canal of a user or capable of adjusted to direct the ultrasonic wave transmission into the ear or ear canal of a user.
             Regarding claim 19, Dong et al., according to Figs 5-6 discloses all of limitations recited in the instant claimed invention (see the 102 rejection applied to claim 1 above) except for the use of the parametric audio unit includes an electronic chip in the form of an ASIC, wherein the electronic chip includes: a modulator, a filter, a dynamic compressor, and an amplifier, as further recited in claim 19.   
             Kappus et al., according to Figs. 2 and 8 discloses a parametric audio unit (see Fig. 8), that is for processing and obtain high quality  ultrasonic signal or audio signal, includes: a modulator (see modulator 22a in signal processing 10a in Fig. 8 with details shown in Fig. 2) , a filter (see filter 18a or 27a in signal processing 10a in Fig. 8 with details shown in Fig. 2), a dynamic compressor (see compressor 16a in signal processing 10a in Fig. 8 with details shown in Fig. 2), and an amplifier (see amplifier 5a in Fig. 8) all of which are included in portion 142a.
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the parametric audio unit (computing system 114) in the eyewear of Dong et al, as shown in Fig. 5 by utilizing the parametric audio unit, as taught by Kappus et al (see system disclosed in Fig. 8 with details in Fig. 2) which includes: the modulator 22a, the filter 18a or 27, the dynamic compressor 16a and the amplifier 5a all of which are included in portion 142a for processing ultrasonic signal or audio signal.
              The motivation for this modification is to obtaining high quality audio signal  or ultrasonic signal.
             However, Kappus et al. fails to disclose whether or the modulator, the filter, the dynamic compressor and the amplifier are provided on electronic chip in the form of an ASIC.  But, using electronic chip in the form of an ASIC to carry electric components is well known in the art at the time the invention was effectively filed due to its simplify, compact  size and/or easy to assembly (Official notice).    
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the eyewear of Dong et al modified by Kappus et al. by providing the electric components in the parametric audio unit including the modulator, the filter, the dynamic compressor and the amplifier on the electronic chip in the form of an ASIC as well known in the art (Official notice is hereby taken).   The  motivation for this modification is to make the parametric audio unit more simplify, compact size and easy to assembly to the eyewear.           
Allowable Subject Matter
Claims 2-8, 11 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8, 11 and 12  are allowable over the prior art of record because the prior art of record including US 20190052954 or US 8,750,541 as the closest prior art which is directed to a similar subject matter of the claimed invention (see the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include the following claimed features.
            Claimed features comprising: the parametric audio unit configured to generate multiple virtual sources of audible sound arranged one behind the other in the sound propagation direction of the sound beam and add up in phase in the sound propagation direction, as recited in claim 2.
             Claimed features comprising: the eyewear of claim 10, wherein when the eyewear temple is placed as intended at the wearer's ear, then an absorption length of the primary wave is less than or equal to a distance between the ultrasonic loudspeaker and the ear opening, wherein the absorption length is less than or equal to 2 cm, as recited in claim 11.
            Claimed features comprising: the eyewear of claim 10, wherein when the eyewear temple is placed as intended at the wearer's ear, then an absorption length of the primary wave is less than or equal to a distance between the ultrasonic loudspeaker and the ear opening, wherein the absorption length is less than or equal to 5 cm, as recited in claim 12.
             Other references of the record are directed to similar concept of the claimed invention, but none or suggests nor fairly teaches any feature or obvious improvement that is directed or related to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 2, 11 and 12.  Therefore, claims 2, 11 and 12 are allowable over the prior art of record, and claims 3-8 are also allowable over the prior art of record for the same reason as their base claim 2.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to an eyewear having a sound system comprising at least a speaker and a signal processing unit to process audio signal supplied to the speaker, or directed to a sound system having a sound processing unit and a parametric speaker connected to the sound processing unit  to output ultrasonic wave based on sound signal processed by the processing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688